      Case 7:19-cv-00309 Document 27-2 Filed on 05/12/20 in TXSD Page 1 of 1




                                                                                    B


From: Araceli Ortega <araceli@EsparzaGarza.com>
Subject: RE: Jane Doe v. Edinburg CISD
Date: February 25, 2020 at 4:20:20 PM CST
To: Cornelia Brandﬁeld-Harvey <cbrandfieldharvey@txattorneys.com>
Cc: Leticia De La Cruz <LeDelacruz@txattorneys.com>, Claribel Tamez <Ctamez@txattorneys.com>,
"Aaron I. Vela" <aaron@velalaw.com>

CAUTION: This email originated from outside of the organization. Do not click links or open
attachments unless you recognize the sender and know the content is safe.
Good afternoon Ms. Harvey,

Enclosed please find our supplementation to your written discovery requests regarding the above
referenced matter.

We are still going over several documents and will supplement with additional information as
soon as we can.

Thank you for your patience.

Araceli Ortega
Legal Secretary
Esparza & Garza, L.L.P.
964 E. Los Ebanos Blvd.
Brownsville, Texas 78520
Tel (956) 547-7775
Fax (956) 547-7773
araceli@esparzagarza.com
esparzagarza.com

ESPARZA & GARZA, L.L.P., E-MAIL CONFIDENTIALITY STATEMENT
This transmission may be subject to the attorney-client privilege; may be an attorney work product; or may be strictly
confidential. If you are not the intended recipient of this message, you may not disclose, print, copy or disseminate this
information. If you have received this in error, please reply and notify only the sender and delete the message. Unauthorized
interception of this e-mail is a violation of federal criminal law. This communication does not reflect an intention by the sender
or the sender's client or principal to conduct a transaction or make any agreement by electronic means. Nothing contained in this
message or in any attachment shall satisfy the requirements for writing and nothing contained herein shall constitute a contract or
electronic signature under the Electronic Signatures in Global and National Commerce Act, any version of the Uniform
Electronic Transactions Act or any other statute governing electronic transactions.


From: Cornelia Brandﬁeld-Harvey [mailto:cbrandfieldharvey@txattorneys.com]
Sent: Tuesday, February 25, 2020 12:56 PM
To: Eddie Garza <eddie@EsparzaGarza.com>; Dino Esparza <dino@EsparzaGarza.com>
